Citation Nr: 1829347	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  11-32 016	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from August 1968 to August 1972.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

On April 23, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's April 2018 statement requested a withdrawal of her appeals and reflected her understanding that her remarriage had made her ineligible for the benefits on appeal.  This withdrawal was explicit, unambiguous and done with full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


